Exhibit 10.2

 

AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

 

$[____]  Dated: May 3, 2019

 

FOR VALUE RECEIVED, the undersigned, ADYNXX, INC., a Delaware corporation with
an office at 100 Pine Street, #500, San Francisco, CA 9411, which will be
re-named ADYNXX SUB, INC. effective immediately following consummation of the
Alliqua Merger and ALLIQUA BIOMEDICAL, INC., a Delaware corporation with offices
located at 2150 Cabot Blvd., West, Suite B, Langhorne, PA 19047, which will be
re-named ADYNXX, INC. effective immediately following consummation of the Merger
(individually and collectively, jointly and severally, “Borrower”) HEREBY
PROMISES TO PAY to the order of OXFORD FINANCE LLC (“Lender”) the principal
amount of [___] DOLLARS ($[___]) or such lesser amount as shall equal the
outstanding principal balance of the Term [__] Loan made to Borrower by Lender,
plus interest on the aggregate unpaid principal amount of such Term [__] Loan,
at the rates and in accordance with the terms of the Loan and Security Agreement
dated November 24, 2015, by and among Borrower, Lender, Oxford Finance LLC, as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement. Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement. This Note amends and restates in its entirety that certain Secured
Promissory Note issued in the original principal amount of $[___], pursuant to
the Loan Agreement, on January 29, 2016.

 

Principal, interest and all other amounts due with respect to the Term [__]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Amended and Restated Secured Promissory
Note (this “Note”). The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [__] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [__] Loan, interest on the Term [__] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is made in accordance with
the provisions of the Loan Agreement, is registered on such record of ownership
and the transferee is identified as the owner of an interest in the obligation.
Borrower shall be entitled to treat the registered holder of this Note (as
recorded on such record of ownership) as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Note on the part of any other person or entity.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

   

BORROWER:

         

ADYNXX, INC., which will be re-named ADYNXX

SUB, INC. effective immediately following

consummation of the Alliqua Merger

               

By                                                                                     

   

Name:                                                                               

   

Title:                                                                                 

         

ALLIQUA BIOMEDICAL, INC. which will be re-

named ADYNXX, INC. effective immediately

following consummation of the Alliqua Merger

               
By                                                                                     
   
Name:                                                                               
   
Title:                                                                                 

 

 